


EXHIBIT 10.41
SUMMARY OF COMPENSATION ARRANGEMENTS FOR NON-EMPLOYEE DIRECTORS
The following is a description of the standard arrangements pursuant to which
directors of SM Energy are compensated for services provided as a director,
including additional amounts payable for committee participation:


DIRECTOR COMPENSATION
Employee directors do not receive additional compensation for serving on the
Board of Directors or any committee.


For service in 2014 - 2015 as it relates to the fiscal period from May 2014
through May 2015, target compensation for each member of the Board of Directors
has been set at $180,000 annually, plus a retainer paid in lieu of committee and
attendance fees. As described more fully below, the actual value of compensation
may be higher or lower depending on the results of the restricted stock
component of director compensation. Primary director compensation is in the form
of stock grants and is fully described below. The retainer component of director
compensation for non-employee directors consists of an annual retainer of
$90,000 for committee and board meeting fees paid in SM Energy common stock or
cash as selected by the director; provided that in the event any director
attends in excess of 30 Board and committee meetings in the aggregate during the
period from May 2014 through May 2015, such director shall receive $1,500 per
meeting for each meeting in excess of 30. In addition, each non-employee
director is reimbursed for expenses incurred in attending Board and committee
meetings and director education programs.
The committee chairs receive the cash payments identified in the list below in
recognition of the additional workload of their respective committee
assignments. These amounts are paid at the beginning of the annual service
period.        
•
Audit Committee - $20,000

•
Compensation Committee - $15,000

•
Nominating and Corporate Governance Committee - $10,000



The stock compensation for non-employee directors is as follows:
1)
Annual compensation payable upon election to the Board by the stockholders,
valued at $180,000. This resulted in a grant of restricted stock to each
non-employee director of 2,307 shares of SM Energy common stock issued on May
21, 2014, under SM Energy's Equity Incentive Compensation Plan. As compensation
for her service for the 2014 - 2015 service period following her appointment to
the Board, Rose M. Robeson received 1,967 shares of SM Energy common stock
issued on July 11, 2014. As compensation for his service for the 2014 - 2015
service period following his appointment to the Board, Ramiro G. Peru received
1,717 shares of SM Energy common stock issued on August 20, 2014. These shares
are earned over the one-year board service period and carry a subsequent six
month transfer restriction imposed by SM Energy.



2)
A retainer for the Non-Executive Chairman of the Board valued at $85,000. This
resulted in a grant of 1,090 shares of SM Energy common stock issued on May 21,
2014, under SM Energy's Equity Incentive Compensation Plan. These shares are
earned over the one-year board service period and carry a subsequent six month
transfer restriction imposed by SM





--------------------------------------------------------------------------------




Energy.


3)
Larry W. Bickle, William J. Gardiner, Loren M. Leiker, Julio M. Quintana and
William D. Sullivan each elected to receive SM Energy common stock for their
retainer, which resulted in a grant of 1,154 shares of SM Energy common stock
issued on May 21, 2014, under SM Energy's Equity Incentive Compensation Plan.
These shares are earned over the one-year Board service period and carry a
subsequent six month transfer restriction imposed by SM Energy. Stephen R. Brand
and John M. Seidl each elected to receive a $90,000 cash payment for their
retainer.



4)
Rose M. Robeson elected to receive SM Energy common stock for her pro rata
retainer, which resulted in a grant of 984 shares of SM Energy common stock
issued on July 11, 2014. Ramiro G. Peru elected to receive a cash payment of
$67,315 for his pro rata retainer.





